Name: Commission Regulation (EU) No 362/2014 of 9 April 2014 correcting the Spanish language version of Regulation (EC) NoÃ 1881/2006 setting maximum levels for certain contaminants in foodstuffs Text with EEA relevance
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  chemistry;  health;  marketing
 Date Published: nan

 10.4.2014 EN Official Journal of the European Union L 107/56 COMMISSION REGULATION (EU) No 362/2014 of 9 April 2014 correcting the Spanish language version of Regulation (EC) No 1881/2006 setting maximum levels for certain contaminants in foodstuffs (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (1), and in particular Article 2(3) thereof, Having regard to Commission Regulation (EU) No 1258/2011 of 2 December 2011 amending Regulation (EC) No 1881/2006 as regards maximum levels for nitrates in foodstuffs (2), and in particular Article 1(3) thereof, Whereas: (1) An error has occurred in the Spanish language version of Commission Regulation (EC) No 1881/2006 (3) and its amendment by Regulation (EU) No 1258/2011 amending Regulation (EC) No 1881/2006 as regards maximum levels for nitrates in foodstuffs. Therefore a correction of the text of the table in the Annex of the Spanish language version of Regulation (EC) No 1881/2006 is necessary. The other languages are not affected. (2) Regulation (EC) No 1881/2006 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 (Only concerns the Spanish language version.) Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 37, 13.2.1993, p. 1. (2) OJ L 320, 3.12.2011, p. 15. (3) Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (OJ L 364, 20.12.2006, p. 5).